Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     CHICKEN KITCHEN, LLC
     d/b/a Chicken Kitchen at 400 S Dixie Highway
     and ESOIL 1-27-45-0017 CORPORATION

                     Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Chicken Kitchen, LLC doing business as Chicken Kitchen at 400 S

     Dixie Highway and Defendant ESOIL 1-27-45-0017 Corporation for injunctive relief

     pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities Act (“ADA”) and

     28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 12




            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                PARTIES

            4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

            5.      Defendant Chicken Kitchen, LLC (also referenced as “Defendant Chicken

     Kitchen,” “operator,” lessee” or “co-Defendant”) is a Florida limited liability corporation.

            6.      Defendant ESOIL 1-27-45-0017 Corporation (also referenced as “Defendant

     ESOIL Corporation,” “lessor,” “owner,” or “co-Defendant”) is a Florida for profit

     corporation which owns real property located at 400 S Dixie Highway, Coral Gables,

     Florida 33146, also identified as Folio 03-4120-023-2300, which is referenced throughout as

     “400 S Dixie Highway.” Defendant ESOIL Corporation’s real property consists of a

     commercial building built-out as a Chicken Kitchen restaurant.

                                                 FACTS

            7.      Defendant ESOIL Corporation leases its 400 S Dixie Highway commercial

     property to co-Defendant Chicken Kitchen who operates its Chicken Kitchen restaurant

     within that leased space.

            8.      The Chicken Kitchen at 400 S Dixie Highway restaurant serves food and

     drinks and is open to the general public and therefore is a place of public accommodation

     pursuant to 42 U.S.C. §12181(7)(B) as “[A] restaurant, bar, or other establishment serving




                                                     2
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 12




     food or drink.” The Chicken Kitchen at 400 S Dixie Highway restaurant which is the subject

     to this action is also referred to as “Chicken Kitchen at 400 S Dixie Highway (restaurant),”

     “restaurant,” or “place of public accommodation.”

            9.      On information and belief, Defendant Chicken Kitchen is the owner and

     franchisor of Chicken Kitchen brand restaurants operating throughout Florida. The Chicken

     Kitchen at 400 S Dixie Highway restaurant is owned and operated by Defendant Chicken

     Kitchen as opposed to being operated by a franchisee.

            10.     As the operator of a chain of chicken restaurants open to the public,

     Defendant Chicken Kitchen is defined as a “Public Accommodation” within meaning of

     Title III because it is a private entity which owns and operates establishments serving food

     and drinks; 42 U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104(2).

            11.     As the owner of real estate which is built out as a restaurant open to the

     general public, Defendant ESOIL Corporation is also defined as a “Public Accommodation”

     within meaning of Title III; 42 U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104(2).

            12.     Due to the close proximity of the Chicken Kitchen at 400 S Dixie Highway

     restaurant to Plaintiff’s home, on July 29, 2021 Plaintiff went to the restaurant with the

     intent of purchasing a chicken meal in the dining area located therein.

            13.     Prior to dining at the Chicken Kitchen, Plaintiff had difficulty parking and

     perambulating to the restaurant entrance due to the excessive slope of the parking area.

     Further, when Plaintiff went to the restroom, he met multiple areas of inaccessibility due to

     the fact that he is confined to his wheelchair.

            14.     While Plaintiff had purchased and ate a chicken meal at the Chicken Kitchen

     restaurant at 400 S Dixie Highway, Plaintiff left feeling excluded, humiliated and dejected.




                                                       3
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 12




             15.       Plaintiff has been denied full and equal access to, and full and equal

     enjoyment of the Chicken Kitchen 400 S Dixie Highway restaurant.

             16.       On information and belief, Defendant Chicken Kitchen is well aware of the

     need to provide equal access to individuals with disabilities as it is a growing restaurant

     chain which offers franchise opportunities to investors. Defendant Chicken Kitchen’s failure

     to reasonably accommodate individuals with disabilities at its 400 S Dixie Highway

     Chicken Kitchen restaurant is/was willful, malicious, and oppressive and in compete

     disregard for the Civil Rights of Plaintiff and in violation of 28 C.F.R. §36.302(c).

             17.       On information and belief, as an investor in commercial property, Defendant

     ESOIL Corporation is aware of the ADA and the need to provide for equal access within its

     400 S Dixie Highway commercial property. Therefore, Defendant ESOIL Corporation’s

     failure to reasonably accommodate individuals with disabilities is/was willful, malicious,

     and oppressive and in compete disregard for the Civil Rights of Plaintiff and in violation of

     28 C.F.R. §36.302(c).

             18.       Based on the above delineated access impediments, Plaintiff has been denied

     full and equal access by the operator of the Chicken Kitchen restaurant (Defendant Chicken

     Kitchen) and by the owner/lessor of the commercial property which houses the restaurant

     (Defendant ESOIL Corporation).

             19.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             20.       Plaintiff lives in close proximity to the Chicken Kitchen restaurant at 400 S

     Dixie Highway and continues to desire to return to purchase food and drink/eat in the dining




                                                     4
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 12




     area provided, but Plaintiff continues to be injured in that he is concerned that he will again

     be humiliated, segregated, and discriminated against due to the architectural barriers and

     other barriers to access, all which are in violation of the ADA.

             21.     Any and all requisite notice has been provided.

             22.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendants pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

             23.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Thirty years have passed since enactment of the ADA and there is no excuse for public

     accommodations and places of public accommodation to have failed to comply with the

     legislation.

             24.     Congress explicitly stated that the purpose of the ADA was to:

             (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
             (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,
             (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

                     42 U.S.C. §12101(b)(1)(2) and (4).

             25.     Prior to the filing of this lawsuit, Plaintiff personally visited the Chicken

     Kitchen restaurant at 400 S Dixie Highway in order to purchase and eat a meal in the dining

     area provided therein, however Plaintiff was denied adequate accommodation because, as a



                                                     5
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 12




     disabled individual who utilizes a wheelchair for mobility, he met barriers to access when

     utilizing the restroom. Therefore, Plaintiff has suffered an injury in fact.

            26.     Defendant Chicken Kitchen (operator of the Chicken Kitchen restaurant) and

     Defendant ESOIL Corporation (owner/lessor of the commercial property housing the

     restaurant) have discriminated (and continue to discriminate) against Plaintiff by denying

     full and equal access to, and full and equal enjoyment of, goods, services, facilities,

     privileges, advantages and/or accommodations at the 400 S Dixie Highway Chicken Kitchen

     restaurant. This discrimination is in derogation of 42 U.S.C. §12101 et. seq. and is

     prohibited by 42 U.S.C. §12182 et. seq. Defendants have jointly and severally failed to

     remove barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is

     readily achievable.

            27.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the 400

     S Dixie Highway Chicken Kitchen restaurant.

            28.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against disabled

     patrons in derogation of 28 C.F.R. Part 36.

            29.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.




                                                     6
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 12




             30.     Defendant ESOIL Corporation leases its 400 S Dixie Highway commercial

     space to Defendant Chicken Kitchen, which operates it Chicken Kitchen restaurant within

     the leased space. This commercial space is in violation of 42 U.S.C. §12181 et. seq., the

     ADA and 28 C.F.R. §36.302 et. seq. Both Defendant ESOIL Corporation (the owner/lessor)

     and Defendant Chicken Kitchen (the operator/lessee) are discriminating against the Plaintiff

     as a result of inter alia, the following specific violations:

       i.    As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff had

             difficulty exiting his vehicle, as the designated accessible parking spaces are located

             on slopes over 2.1%, violating Section 4.6.3 of the ADAAG and Section 502.4 of the

             2010 ADA Standards for Accessible Design. The slope of the parking lot is further

             in violation of 2010 ADA Standards for Accessible Design Section 207.1 and

             Section 403.3 which states that the running slope of walking surfaces shall not be

             steeper than 1:20 and the cross slope shall not be steeper than 1:48 and Section 403.4

             which requires change in slope to comply with Section 303, wherein Section 303.4

             requires changes in level greater than ½ inch shall be ramped. See also Section 4.6.3

             of the ADAAG which states that parking spaces and access aisles shall be level with

             surface slopes not exceeding 1:50 (2%) in all directions.

      ii.    As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff had

             additional difficulty exiting his vehicle because the accessible parking space access

             aisles are located on a slope in excess of 2.1%, violating Section 4.6.3 of the

             ADAAG and Section 502.4 of the 2010 ADA Standards for Accessible Design. This




                                                      7
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 12




             additional difficulty meant that Plaintiff could not perambulate with ease to the

             entrance of the restaurant due to the failure to provide accessible means of egress

             from the parking spaces to the restaurant.

      iii.   As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff had

             difficulty opening the restroom door without assistance as it does not have the

             required door pressure, thus the door has a non-compliant opening force which has

             resulted in need for excessive weight/force to open. This is violative of Section

             4.13.11 and other sections of the ADAAG. The door opening force shall not be

             greater than that delineated at 28 C.F.R. Part 36.211. Section 404.2.7 states that

             operable parts on doors and gates must comply with Section 309.4 and Section

             404.2.9 states that the force required to activate the door shall be 5 pounds

             maximum. Section 404.2.8.1 requires that door and gate spring hinges must be

             adjusted so that the time to move the door to a position of 12 degrees from the latch

             is 5 seconds minimum.

      iv.    As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff was

             endangered and exposed to being hit by the restroom door as another customer

             pushed his way into the restroom because the door swings into lavatory clear floor

             space violating Section 4.19.3 of the ADAAG and Section 606.2 of the 2010 ADA

             Standards for Accessible Design.

       v.    As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not




                                                    8
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 12




            enter the stall area without assistance, as the required maneuvering clearance on the

            pull side of the door is not provided due to the urinal partition encroaching over the

            maneuvering clearance. This is a violation of Section 4.13.6 of the ADAAG and

            Section 404.2.4 of the 2010 ADA Standards for Accessible Design. Section 4.13.6

            states that the minimum maneuvering clearances for doors be within specifications

            shown in Fig. 25 and that the ground floor within the required clearance be level and

            clear. The clear maneuvering clearance for a front approach must be 48 min (and for

            side approach, 54 by 42 min), which not attained in the instant case.

      vi.   As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

            Corporation (owner/lessor of the property) (jointly and severally), Plaintiff had

            difficulty closing the stall door, as the toilet compartment stall door was missing pull

            handles on both sides of the door near the latch. This is a violation of 28 C.F.R. Part

            36, Section 4.27.4 of the ADAAG, and Section §604.8.1.2 of the 2010 ADA

            Standards for Accessible Design.

     vii.   As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

            Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not

            use the toilet without assistance, as the toilet is mounted outside the compliant

            distance from the sidewall. This is a violation of Sections 4.16.2 of the ADAAG and

            Sections 604.2 of the 2010 ADA Standards for Accessible Design. According to

            Section 4.16.2 at Fig 28, the toilet should be mounted 18 min (455 mm) from the

            side wall (to the center line of toilet). The secondary side wall mount shall be either

            mounted 18 min (455 mm) from the side wall (to the center line of toilet) or min

            (1065 cm) from the secondary side wall (to the center of the toilet).




                                                   9
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 12




     viii.   As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not

             transfer to the toilet without assistance, as the required maneuvering clearance was

             not provided due to the fact that the lavatory/sink encroaches over the accessible

             water closet clear floor space. The lavatory is mounted at 57.5” from the water

             closet side wall which does not provide the required clear floor space. This is a

             violation of Section 604.3 of the 2010 Standards for Accessible Design. Section

             604.3.1 states that clearance around a water closet shall be 60 inches (1525 mm)

             minimum measured perpendicular from the side wall and 56 inches (1420 mm)

             minimum measured perpendicular from the rear wall. Section 604.3.2 does not give

             an exception of overlap of the clear floor space with a lavatory/sink, only associated

             grab bars, dispensers, sanitary napkin disposal units, coat hooks, shelves are

             permitted to overlap.

      ix.    As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

             Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not

             use the toilet paper dispenser without assistance, as the toilet paper dispenser is

             mounted at a 16” in front of the water closet to the centerline of the dispenser. This

             is in violation of Section 604 of the 2010 Standards for Accessible Design. Section

             604.7 states that toilet paper dispensers shall comply with Section 309.4 and shall be

             7 inches (180 cm) minimum and 9 inches (230 cm) maximum in front of the water

             closet measured to the centerline of the dispenser. Further, the outlet of the dispenser

             shall be 15 inches (380 mm) minimum and 48 inches (1220 mm) maximum above

             the finish floor and shall not be located behind grab bars. Section 604.9.6 further




                                                   10
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 12




            states that there must be a clearance of 1½ inches (38 mm) minimum below the grab

            bar and that dispensers shall not be of a type that controls delivery or that does not

            allow continuous paper flow. The toilet paper dispenser is in violation of these

            sections.

       x.   As to Defendant Chicken Kitchen (lessee/operator) and Defendant ESOIL

            Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not

            exit the restroom without assistance, as the required maneuvering clearance on the

            pull side of the door is not provided as the lavatory encroaches, therefore the

            required maneuvering clearance has not been provided. This is a violation of Section

            4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards for

            Accessible Design. Section 4.13.6 states that the minimum maneuvering clearances

            for doors be within specifications shown in Fig. 25 and that the ground floor within

            the required clearance be level and clear. The clear maneuvering clearance for a

            front approach must be 48 min (and for side approach, 54 by 42 min), which not

            attained in the instant case.

            31.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the 400 S Dixie Highway Chicken Kitchen restaurant accessible to

     persons with disabilities since January 28, 1992. Defendants have jointly and severally

     failed to comply with this mandate.

            32.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     restaurant therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.




                                                   11
Case 1:21-cv-22977-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 12 of 12




            WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

     property lessor Defendant ESOIL 1-27-45-0017 Corporation (owner of the 400 S Dixie

     Highway property housing the Chicken Kitchen restaurant) and Defendant Chicken Kitchen,

     LLC (the operator of that Chicken Kitchen restaurant) and requests the following relief:

               a)       The Court declare that Defendants have violated the ADA;

               b)       The Court enter an Order directing Defendants to evaluate and neutralize

               their policies, practices and procedures toward persons with disabilities,

               c)       The Court enter an Order requiring Defendants to alter the 400 S Dixie

               Highway commercial property and the Chicken Kitchen restaurant located therein

               such that all areas are accessible to and usable by individuals with disabilities to

               the full extent required by the Title III of the ADA;

               d)       The Court award reasonable costs and attorneys fees; and

               e)       The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 17th day of August 2021.

                                                  Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, Florida 33156
                                                  Telephone: 305-351-2014
                                                  Email: cc@cunninghampllc.com
                                                  Counsel for Plaintiff




                                                  12
